Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Microfluidics International Corporation, a Delaware corporation (the “Company”), on Form 10-Q for the period endedSeptember 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Peter F. Byczko, Vice President of Finance & Chief Accounting Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Peter F. Byczko Peter F. Byczko Vice President of Finance & Chief Accounting Officer Date:November 12, 2009
